DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 8/9/2022.
Claims 1-4, 6-13, and 15-18 are pending claims 1 and 10 are independent. Claims 5 and 14 are canceled. 
The previous rejection of claims 1-4, 6-13, and 15-18  under 35 USC § 103 have been maintained in view of the amendment.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "module that enables" in claims 1-9 and 10-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (US2019/0056917) in view of Gururajan et al. (US2017/0220545) and Codrington et al. (US2017/0220546).

In regards to claim 1,  Bernal et al. substantially discloses a computer implemented system for designing digital elements, the system comprising a set of instructions to cause at least one processor device and related data processing apparatus to operate to provide a system comprising:
	A layout module that enables user creation and user configuration of the design layout from one or more design blocks that may be created, edited, removed, and modified in a user-customizable manner (Bernal para[0080]-[0081], [0102], assigns blocks to a design layout (website skeleton) in a user customizable manner, provides a user interface to create and edit elements of the website);
	An assignment module that enables assignment of the individual elements to the design blocks to add the individual elements to the design layout (Bernal et al. para[0067], and [0082]-[0083], add individual elements to content blocs, assigns content blocks to create design layout (website skeleton)); and
	A document creation module that enables the exportation of the design layout to a selectable file format or a selectable medium (Bernal et al. para[0093]-[0094], exports device to selected mediums).
	Bernal et al. does not explicitly disclose a resource module that enables extraction of individual elements of digital resources and storage of the extracted individual elements for use in a design layout.
	However Gururajan et al. substantially discloses a resource module that enables extraction of individual elements of digital resources and storage of the extracted individual elements for use in a design layout (Gururajan et al. para[0055], indexer 610 extracts elements and stores them in index).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document redesigning method of Bernal et al. with the template generation method of Gururajan et al. in order to create layout templates from a user’s previous documents (Gururajan et al. para[0007]).
	Bernal et al. does not explicitly disclose a document creation module that enables the exportation of the design layout to a selectable file format or a selectable medium one or more of a plurality of different selectable file formats or selectable mediums.
	However Codrington et al. substantially discloses extraction of individual elements of digital resources and storage of the extracted individual elements (Codrington et al. para[0207], parses document into a series of individual elements (items) and each element is stored);
a document creation module that enables the exportation of the design layout to a selectable file format or a selectable medium one or more of a plurality of different selectable file formats or selectable mediums (Codrington et al. para[0109], user selects one or more file formats from export dialog box).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document redesigning method of Bernal et al. with the template generation method of Gururajan et al. and the collaboration method of Codrington et al. in order to track the changes made by multiple users to elements in different versions of a document (Codrington et al. para[0003]).

In regards to claim 2, Bernal et al. as modified by Gururajan et al. and Codrington et al. substantially discloses the computer implemented system of claim 1 wherein the digital resources further comprise HTML-based documents (Bernal et al. para[0059]).  

In regards to claim 3, Bernal et al. as modified by Gururajan et al. and Codrington et al. substantially discloses the computer implemented system of claim 1 wherein the digital resources further comprise word-processor documents (Gururajan para[0059]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document redesigning method of Bernal et al. with the template generation method of Gururajan et al. in order to create layout templates from a user’s previous documents (Gururajan et al. para[0007]).

In regards to claim 4, Bernal et al. as modified by Gururajan et al. and Codrington et al. substantially discloses the computer implemented system of claim I wherein the digital resources further comprise one of computer-aided design files, database files, desktop publishing files, document files, financial records, graphics, 3D graphics, vector graphics files, photoshop files, presentation files, scientific data, spreadsheet/tabular data, audio files, video files, or web page data (Bernal et al. para[0059]).  

In regards to claim 6, Bernal et al. as modified by Gururajan et al. and Codrington et al. substantially discloses the computer implemented system of claim 1 wherein the one or more design blocks further comprise sub-areas that may be assigned an individual element (Bernal et al. para[0045]).  

In regards to claim 7, Bernal et al. as modified by Gururajan et al. and Codrington et al. substantially discloses the computer implemented system of claim 1 wherein selectable data may be assigned, using the assignment module, to a graph design block (Gururajan et al. para[0051]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document redesigning method of Bernal et al. with the template generation method of Gururajan et al. in order to create layout templates from a user’s previous documents (Gururajan et al. para[0007]).

In regards to claim 8, Bernal et al. as modified by Gururajan et al. and Codrington et al. substantially discloses the computer implemented system of claim 7 wherein the graph design block comprises one of a bar-graph, a pie-chart, a line chart, an area chart, a scatter chart, a bubble chart, a gauge, a heat map, a tree map, a timeline, a histogram, or a bell curve (Gururajan et al. para[0051]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document redesigning method of Bernal et al. with the template generation method of Gururajan et al. in order to create layout templates from a user’s previous documents (Gururajan et al. para[0007]).

In regards to claim 9, Bernal et al. as modified by Gururajan et al. and Codrington et al. substantially discloses the computer implemented system of claim I wherein data may be assigned, using the assignment module, using one of data aggregation, data splitting, or addition of new data (Bernal et al. para[0081]-[0082]).  

Claims 10-13, and 15-18 recite substantially similar limitation to claims 1-4, and 6-9. Thus claims 10-13, and 15-18 are rejected along the same rationale as claims 1-4, and 6-9.

Response to Arguments
Applicant's arguments filed 08/0 have been fully considered but they are not persuasive. In regards to claim 1, applicant argues on page 7 that Bernal does not teach “a layout module that enables a user creation and user configuration of the design layout from one or more design blocks that may be created, edited, removed, and modified in a user-customizable manner”. 
However Bernal et al. as modified by Gururajan et al. and Codrington et al. substantially discloses a layout module that enables a user creation and user configuration of the design layout form one or more design blocks that may be created, edited, removed, and modified in a user-customizable manner (Bernal para[0080]-[0081], [0102], provides user interface to create, edit, delete, and change design blocks in a webpage layout).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178